DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4–5, 8–9, 14–15 and 18–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4–5 and 14–15 use the term “substantially”, which is a relative term rendering the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(III)(D). For the purpose of examination, the term “substantially” is stuck from the claims.
Claim 14 is also indefinite because if it is unclear if the term “a center axis” is the same as the “center axis” as recited in claim 11. For the purpose of examination, the term in claim 14 is interpreted as “[[a]] the center axis.”
The term "about" in claims 8 and 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(III)(A). For the purpose of examination, the term “about” is stuck from the claims. 
The phrase of “the debris includes at least one of ember and wood particles” in claims 9 and 19 is indefinite because this is a list of alternatives (i.e., a Markush group) set forth using open-ended language rather than a closed transitional phrase.  MPEP 2173.05(h)(I). For the purpose of examination, this term is interpreted to be “the debris includes at least one of a group consisting of ember and wood particles. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9–10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, the limitation of “debris” in claim 9 is not a positively recited feature of claim 1, and therefore does not further limit claim 1.  Additionally, claim 10 is directed to a location of the screen assembly, which does not involve any positive structure of the screen assembly.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1–5, 9, 11–14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunnell et al., US 2014/0150384 A1 (“Bunnell”).
Regarding Claim 1:
The limitation of “adapted to be removably coupled to an air filter of a construction vehicle” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II). However, for the purpose of compact prosecution, the limitation is mapped. 
Bunnell teaches the claimed limitation of a screen assembly (Bunnell’s intake duct 32) adapted to be removably coupled to an air filter (filter assembly 34) of a construction vehicle (work vehicle). Bunnell Fig. 2, [0022]. The screen assembly 32 comprises:
a frame member (outer edge 110) including a first portion (Bunnell’s bottom 116) and a second portion (Bunnell’s outer edge 120); Id. at Fig. 2, [0029]; and
a screen member (screen 37) coupled to the frame member 110 such that a hollow space (recess intake 108) is defined by the screen member 37 and the frame member 110, Id. at Fig. 4, [0030] wherein the screen member 37 includes a plurality of perforations (holes on screen 37) adapted to allow passage of air therethrough, Id. at Fig. 2, [0022], and wherein the plurality of perforations are further adapted to restrict an ingress of debris into the hollow space of the screen assembly (Bunnell’s screen 37 is configured to prevent debris from entering Bunnell’s intake duct 32). Id. 

    PNG
    media_image1.png
    853
    995
    media_image1.png
    Greyscale

Regarding Claim 2:
Bunnell teaches the claimed limitation of the screen assembly of claim 1, wherein the screen assembly 32 is adapted to be coupled to the air filter 34 such that the first portion 116 of the frame member 110 is disposed proximate an inlet portion of the air filter 34 (the inlet of pre-cleaner housing 42). Bunnell Fig. 2, [0023]. 
Regarding Claim 3:
Bunnell teaches the claimed limitation of the screen assembly of claim 2, wherein the first portion 116 defines an opening that provides fluid communication between the inlet portion of the air filter 34 and the hollow space 108 of the screen assembly 32. Bunnell Fig. 2, [0022]. 
Regarding Claim 4:
Bunnell teaches the claimed limitation of the screen assembly of claim 1, wherein the second portion 120 is perpendicular to the first portion 116 and parallel to a central axis defined by the air filter 34 (see annotated Fig. 2). Bunnel Figs. 2 and 4, [0022]. 

    PNG
    media_image2.png
    865
    581
    media_image2.png
    Greyscale

Regarding Claim 5:
Bunnell teaches the claimed limitation of the screen assembly of claim 1, wherein the frame member 110 further includes a third portion (Bunnell’s top 114) that is parallel to the first portion 116, and wherein a portion of the screen member 37 extends between the first portion 116 and the third portion 114. Bunnell Fig. 2, [0029]. 
Regarding Claim 6:
Bunnell teaches the claimed limitation of the screen assembly of claim 1, wherein the frame member 110 is adapted to be removably coupled to a housing (Bunnell’s pre-cleaner housing 42) of the air filter 34 by a plurality of mechanical fasteners.
Regarding Claim 9:
Bunnell teaches the claimed limitation of the screen assembly of claim 1, wherein the debris includes at least one of a group consisting of ember and wood particles (Bunnell discloses that the working vehicles operates in fields and other harvesting environments in which the ambient air contains plant materials). Bunnell Fig. 2, [0003]. 
Regarding Claim 11:
Bunnell teaches the claimed limitation of construction vehicle (Bunnell’s working vehicle as shown in Fig. 1) comprising:
a frame (Bunnell’s chassis 16); Bunnell Fig. 1, [0021];
an operator cabin (Bunnell’s operator’s cab 18) supported by the frame 16; Id.; and
an air filter assembly (Bunnell’s filter assembly 34) adapted to be coupled proximate the operator cabin (as shown in Figs. 1–2), Id. at Figs. 1–2, [0022], the air filter assembly 34 including:
an air filter (Bunnell’s pre-cleaner 38) defining a central axis (see annotated Fig. 1 below), wherein the air filter 38 includes an inlet portion (the opening of pre-cleaning housing 42); Id. at Fig. 2, [0023]; and
a screen assembly (Bunnell’s intake duct 32) adapted to be removably coupled to the air filter 38, Id., the screen assembly 32 including:
a frame member (outer edge 110) including a first portion (bottom 116) and a second portion (second side 120); Id. at Fig. 4, [0029]; and
a screen member (screen 37) coupled to the frame member 110 such that a hollow space (recessed intake 108) is defined by the screen member 37 and the frame member 110, wherein the screen member 37 includes a plurality of perforations adapted to allow passage of air therethrough, Id. at Fig. 4, [0029],
and wherein the plurality of perforations are further adapted to restrict an ingress of debris into the hollow space of the screen assembly. Id. at Fig. 2, [0022]. 

    PNG
    media_image3.png
    853
    995
    media_image3.png
    Greyscale

Regarding Claim 12:
Bunnell teaches the claimed limitation of the screen assembly of claim 11, wherein the screen assembly 32 is adapted to be coupled to the air filter 34 such that the first portion 116 of the frame member 110 is disposed proximate an inlet portion of the air filter 34 (the inlet of pre-cleaner housing 42). Bunnell Fig. 2, [0023]. 
Regarding Claim 13:
Bunnell teaches the claimed limitation of the screen assembly of claim 12, wherein the first portion 116 defines an opening that provides fluid communication between the inlet portion of the air filter 34 and the hollow space 108 of the screen assembly 32. Bunnell Fig. 2, [0022]. 
Regarding Claim 14:
Bunnell teaches the claimed limitation of the screen assembly of claim 11, wherein the second portion 120 is perpendicular to the first portion 116 and parallel to the central axis defined by the air filter 34 (see annotated Fig. 2 above). Bunnel Figs. 2 and 4, [0022]. 
Regarding Claim 15:
Bunnell teaches the claimed limitation of the screen assembly of claim 11, wherein the frame member 110 further includes a third portion (Bunnell’s top 114) that is parallel to the first portion 116, and wherein a portion of the screen member 37 extends between the first portion 116 and the third portion 114. Bunnell Fig. 2, [0029]. 
Regarding Claim 19:
Bunnell teaches the claimed limitation of the screen assembly of claim 11, wherein the debris includes at least one of a group consisting of ember and wood particles (Bunnell discloses that the working vehicles operates in fields and other harvesting environments in which the ambient air contains plant materials). Bunnell Fig. 2, [0003]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being obvious over Bunnell in view of Ferguson, US 3,844,202 A (“Ferguson”). 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being obvious over Bunnell in view of Sturm et al., US 3,537,240 A (“Sturm”). 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over Bunnell in view of Moktader et al., US 2006/0254228 A1 (“Moktader”). 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being obvious over Bunnell in view of Warf, US 4,366,878 A (“Warf”). 
Regarding Claim 6:
Bunnell does not disclose the screen assembly of claim 1, wherein the frame member 110 is adapted to be removably coupled to a housing (Bunnell’s pre-cleaner housing 42) of the air filter 34 by a plurality of mechanical fasteners. 
Similar to Bunnell, Ferguson is directed to a vehicle air treatment system that has a L-shaped pipe configuration with an air intake 24, 25. Ferguson Fig. 2, col. 1, col. 52–56. Additionally, Ferguson discloses a similar configuration compared to Bunnell, where a filter 78 is located downstream of the intake pipe 24. Id. at Fig. 4, col. 2, ll. 51–57. Ferguson also discloses a connector 105 used to connect the intake pipe 25 and a flexible pipe 23 located downstream intake pipe 25. Id. at Fig. 4, col. 3, ll. 1–5. It would have been obvious to use Ferguson’s connector 105 to connect Bunnell’s frame member 110 (part of the elongated duct 32) and Bunnell’s housing 42 because such design is recognized in the art of air intake system for working vehicles as being suitable to connecting pipe structures. With this modification, Bunnell’s frame member 110 would be removably coupled to a housing 42 by connector 105, which comprises a plurality of fasteners (screw and the complimentary hole that fits the screw). 
Regarding Claim 7:
Bunnell does not disclose the claimed limitation of the screen assembly of claim 1, wherein the screen member 37 is made of stainless steel.
Similar to Bunnell, Sturm is directed to an air intake structure for a vehicle. Sturm Fig. 1, col. 2, ll. 40–43. Additionally, Sturm discloses a similar screen structure (cylindrical screen grid 60) proximate an intake orifice 70. Id. at Fig. 1, col. 3, ll. 2–6. Furthermore, Sturm discloses that the screen structure 60 is preferably made of stainless steel. Id. at col. 3, ll. 24–26. It would have been obvious for Bunnell’s screen 37 to be made of stainless steel because such material is recognized in the vehicle intake screen art as being suitable for intake screens. 
Regarding Claim 8:
Bunnell does not disclose the claimed limitation of the screen assembly of claim 1, wherein each of the plurality of perforations have a diameter in a range of 0.5 millimeter (mm) to 2 mm.
Similar to Bunnell, Moktader discloses an air intake system 16 connected to vehicle engine 10. Moktader Fig. 1, [0003]. Additionally, Moktader discloses a screen (mesh) which could be square or other shape. Id. at [0118]. Moktader also discloses that that tested mesh has an area of about 0.75 mm2 (diameter would be 0.5 mm if the shape is circular). Id. Moktader further discloses that is mesh structure has the advantage of reducing pressure differentials of a filter. Id. It would have been obvious for Bunnell’s perforations of screen 37 to have a diameter of 0.5 mm as disclosed by Moktader for the benefits of reduced pressure differentials. 
Regarding Claim 10:
Bunnell does not disclose the claimed limitation of the screen assembly of claim 1, wherein the screen assembly and the air filter are positioned proximate a rear end of an operator cabin of the construction vehicle.
Similar to Bunnell, Warf discloses an air intake system for a work vehicle (large truck) having a cab and an internal combustion engine. Warf Fig. 1, col. 1, ll. 6–8. Additionally, Warf discloses a similar air intake structure comprising a snorkel pipe extending vertically upwardly from the vehicle. Id. at Fig. 1, col. 1, ll. 10–15. Furthermore, Warf discloses that its air intake system is usually disposed behind the truck cab. Id. It would have been obvious for Bunnell’s screen assembly and air filter to be disposed proximate a rear end of an operator cabin of the construction vehicle because Warf discloses that such location is recognized as suitable for placing an air intake pipe. 
Regarding Claim 16:
Bunnell does not disclose the screen assembly of claim 11, wherein the frame member 110 is adapted to be removably coupled to a housing (Bunnell’s pre-cleaner housing 42) of the air filter 34 by a plurality of mechanical fasteners. 
Similar to Bunnell, Ferguson is directed to a vehicle air treatment system that has a L-shaped pipe configuration with an air intake 24, 25. Ferguson Fig. 2, col. 1, col. 52–56. Additionally, Ferguson discloses a similar configuration compared to Bunnell, where a filter 78 is located downstream of the intake pipe 24. Id. at Fig. 4, col. 2, ll. 51–57. Ferguson also discloses a connector 105 used to connect the intake pipe 25 and a flexible pipe 23 located downstream intake pipe 25. Id. at Fig. 4, col. 3, ll. 1–5. It would have been obvious to use Ferguson’s connector 105 to connect Bunnell’s frame member 110 (part of the elongated duct 32) and Bunnell’s housing 42 because such design is recognized in the art of air intake system for working vehicles as being suitable to connecting pipe structures. With this modification, Bunnell’s frame member 110 would be removably coupled to a housing 42 by connector 105, which comprises a plurality of fasteners (screw and the complimentary hole that fits the screw). 
Regarding Claim 17:
Bunnell does not disclose the claimed limitation of the screen assembly of claim 11, wherein the screen member 37 is made of stainless steel.
Similar to Bunnell, Sturm is directed to an air intake structure for a vehicle. Sturm Fig. 1, col. 2, ll. 40–43. Additionally, Sturm discloses a similar screen structure (cylindrical screen grid 60) proximate an intake orifice 70. Id. at Fig. 1, col. 3, ll. 2–6. Furthermore, Sturm discloses that the screen structure 60 is preferably made of stainless steel. Id. at col. 3, ll. 24–26. It would have been obvious for Bunnell’s screen 37 to be made of stainless steel because such material is recognized in the vehicle intake screen art as being suitable for intake screens. 
Regarding Claim 18:
Bunnell does not disclose the claimed limitation of the screen assembly of claim 11, wherein each of the plurality of perforations have a diameter in a range of 0.5 millimeter (mm) to 2 mm.
Similar to Bunnell, Moktader discloses an air intake system 16 connected to vehicle engine 10. Moktader Fig. 1, [0003]. Additionally, Moktader discloses a screen (mesh) which could be square or other shape. Id. at [0118]. Moktader also discloses that that tested mesh has an area of about 0.75 mm2 (diameter would be 0.5 mm if the shape is circular). Id. Moktader further discloses that is mesh structure has the advantage of reducing pressure differentials of a filter. Id. It would have been obvious for Bunnell’s perforations of screen 37 to have a diameter of 0.5 mm as disclosed by Moktader for the benefits of reduced pressure differentials. 
Regarding Claim 20:
Bunnell does not disclose the claimed limitation of the screen assembly of claim 11, wherein the screen assembly and the air filter are positioned proximate a rear end of an operator cabin of the construction vehicle.
Similar to Bunnell, Warf discloses an air intake system for a work vehicle (large truck) having a cab and an internal combustion engine. Warf Fig. 1, col. 1, ll. 6–8. Additionally, Warf discloses a similar air intake structure comprising a snorkel pipe extending vertically upwardly from the vehicle. Id. at Fig. 1, col. 1, ll. 10–15. Furthermore, Warf discloses that its air intake system is usually disposed behind the truck cab. Id. It would have been obvious for Bunnell’s screen assembly and air filter to be disposed proximate a rear end of an operator cabin of the construction vehicle because Warf discloses that such location is recognized as suitable for placing an air intake pipe. 
Claim Rejections - 35 USC § 102(a)(1)
The claims are rejected as follows:
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaramillo et al., US 2002/0069624 A1 (“Jaramillo”).
Regarding claim 1:
The limitation of “adapted to be removably coupled to an air filter of a construction vehicle” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II). 
Jaramillo discloses the claimed limitation of a screen assembly (Jaramillo’s screen enclosure 32) adapted to be removably coupled to an air filter of a construction vehicle (intended use), Jaramillo Fig. 1, [0028], the screen assembly 32 comprising:
a frame member (Jaramillo’s intermediate sides 48) including a first portion (Jaramillo’s vertical partitions 52 as annotated in Fig. 4 below) and a second portion (Jaramillo’s horizontal partitions 52 as annotated in Fig. 4 below); Id. at Fig. 3, [0030]; and
a screen member (Jaramillo’s sheet 62 of undulating screen) coupled to the frame member 48 such that a hollow space (see annotated Fig. 4) is defined by the screen member 62 and the frame member 48, wherein the screen member 62 includes a plurality of perforations adapted to allow passage of air therethrough, Id. at Fig. 4, [0030], and wherein the plurality of perforations are further adapted to restrict an ingress of debris into the hollow space of the screen assembly (Jaramillo discloses its screen apparatus 32 is used to prevent the entry of such debris into the vehicle radiator). Id. at Figs. 1–2, [0002]. 

    PNG
    media_image4.png
    570
    817
    media_image4.png
    Greyscale

Regarding claim 5:
Jaramillo discloses the claimed limitation of the screen assembly of claim 1, wherein the frame member 48 further includes a third portion 52 (see annotated Fig. 4 above) that is parallel to the first portion 52, and wherein a portion of the screen member 62 extends between the first portion 52 and the third portion 52. Jaramillo Fig. 4. 
Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Jaramillo in view of Sturm. 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Jaramillo in view of Moktader. 
Regarding Claim 7:
Jaramillo discloses that its screen 62 is preferably made of metal. Jaramillo Fig. 3, [0030]. 
Jaramillo does not disclose that the claimed limitation of the screen assembly of claim 1, wherein the screen member 62 is made of stainless steel.
Similar to Jaramillo, Sturm is directed to an air intake structure for a vehicle. Sturm Fig. 1, col. 2, ll. 40–43. Additionally, Sturm discloses a similar screen structure (cylindrical screen grid 60) proximate an intake orifice 70. Id. at Fig. 1, col. 3, ll. 2–6. Furthermore, Sturm discloses that the screen structure 60 is preferably made of stainless steel. Id. at col. 3, ll. 24–26. It would have been obvious for Jaramillo’s screen 62 to be made of stainless steel because such material is recognized in the vehicle intake screen art as being suitable for intake screens. 
Regarding claim 8:
Jaramillo does not explicitly disclose the claimed limitation of the screen assembly of claim 1, wherein each of the plurality of perforations have a diameter in a range of about 0.5 millimeter (mm) to about 2 mm. 
Similar to Jaramillo, Moktader discloses an air intake system 16 connected to vehicle engine 10. Moktader Fig. 1, [0003]. Additionally, Moktader discloses a screen (mesh) which could be square or other shape. Id. at [0118]. Moktader also discloses that that tested mesh has an area of about 0.75 mm2 (diameter would be 0.5 mm if the shape is circular). Id. Moktader further discloses that is mesh structure has the advantage of reducing pressure differentials of a filter. Id. It would have been obvious for Jaramillo’s perforations of screen 62 to have a diameter of 0.5 mm as disclosed by Moktader for the benefits of reduced pressure differentials. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776